Citation Nr: 0617117	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  01-01 350A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






REMAND

The veteran served on active duty from March 1969 to February 
1971.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2002, the veteran and 
his spouse testified at a Board hearing before Veterans Law 
Judge (VLJ) B. Callaway, who has since retired.  The Board 
ordered further development of the claim in 2002 consistent 
with then-effective Board policy, and remanded the matter to 
the RO in 2003 for additional development.  

The veteran is entitled to have his peripheral neuropathy 
claim decided by the VLJ (or Acting VLJ) who presided over 
the Board hearing.  As VLJ Callaway cannot decide his claim, 
he is entitled to a second Board hearing.  In a statement 
received in February 2006, he requested a Board hearing by 
video-conference.   

Accordingly, this matter is remanded to the RO, via the 
Appeals Management Center in Washington, D.C., for the 
following:

Schedule the veteran for a Board video-
conference hearing before a VLJ or 
Acting VLJ sitting in Washington, D.C., 
with the veteran (and any other 
witnesses) testifying at the RO.  
Inform the veteran and his accredited 
service representative of the date, 
time, and location of the hearing.

The veteran is not required to take action until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


